ORMOND, J.
We are unable to perceive that this case differs from the cases cited, in which we have affirmed the judgment of the Court below, notwithstanding it appeared that pleas had been filed.
The record shows that the defendants were in Court and applied for a continuance of the cause, which the Court refused because no diligence had been employed in preparing for the trial. The record also shews that the pleas were not filed within the time prescribed by law. The act of February 2d, 1839, requires the defendant to plead to the merits within the first week of the appearance term, or on failure thereof to forfeit the right of making defence thereafter.
The memorandum of pleas by their name, which appears in the record, seems to have been disregarded by the plaintiff, and from the statement in the record it appears they were not entitled to notice, because not filed within the time required by law. They were therefore properly disregarded by the Court.
We perceive no objection to the declaration, and the judgment of the Court is therefore affirmed.